DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-17 in the reply filed on October 16, 2020 is acknowledged.  The current set of claims for examination constitute Claims 1-17, while Claims 18-21 have been withdrawn.
Specification
The disclosure is objected to because of the following informalities:
the element 200 from Figure 2 is not present in the Specification.  
the element 302 from Figure 3 is not present in the Specification.
Appropriate correction is required.
The element 312 from Figure 3 is indicated as a “prescription” but also as “the treatment time” or “time remaining in the treatment”, so it is not clear if these elements both belong to the element 312 or not.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 8 of the claim, Examiner suggests rewriting the limitation “at least one of the lines” to read “at least one of the first line and the second line” for more clarity.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  on line 8 of the claim, Examiner suggests rewriting the limitation “at least one of the lines” to read “at least one of the first line and the second line” for consistency with the first recitation of this limitation.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  on line 14 of the claim, Examiner suggests rewriting the limitation “the calculated size” to read “the size” for consistency with the first recitation of this limitation.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  on line 17 of the claim, Examiner suggests rewriting the limitation “the calculated concentration” to read “the concentration” for consistency with the first recitation of this limitation.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  on lines 2-3 of the claim, Examiner suggests rewriting the limitation “the calculated size” to read “the size” for consistency with the first recitation of this limitation.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  on lines 2-3 of the claim, Examiner suggests rewriting the limitation “the calculated size” to read “the size” for consistency with the first recitation of this limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 10 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation “the fluid” on lines 5-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a fluid” on line 1 of the claim.  It is not clear if this limitation is the same limitation as “the fluid” or “a fluid” as in Claim 1, or if it is a different limitation. Examiner interprets it to be the same.
Claim 2 recites the limitation “the solid bicarbonate” twice on lines 1-2 of the claim.  It is not clear if this limitation is the same limitation as “bicarbonate” or “the bicarbonate” as in Claim 1, or if it is a different limitation.  Examiner interprets it to be the same.
Claim 8 recites the limitation “the depletion time” on line 1 of the claim.  It is not clear if this limitation is the same limitation as “an estimated time” or “the estimated time” as in Claim 1, or if this limitation is different.  Examiner interprets it to be the same.
Claim 10 recites the limitation “the time at which the bicarbonate will be depleted”.  It is not clear if this limitation is the same as “an estimated time” or “the estimated time” as in Claim 1, or if this limitation is different.  Examiner interprets it to be the same.
Claim 11 recites the limitation “the calculated bicarbonate depletion time” on line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  after conducting thorough searching of the claimed invention in the relevant fields of endeavor, the Examiner has determined that the claim limitations “based on the received signals and the calculated size of the container, calculating a concentration of a solution of bicarbonate” and “based on the calculated concentration, calculating an estimated time at which the bicarbonate will be depleted” in the field of “dialysis machines” for independent Claim 1 is allowable over the closest prior art, particularly Falkvall et al., (“Falkvall”, US 2010/0069817).  The Examiner notes that Falkvall discloses other limitations claimed in independent Claim 1, but the Examiner has found it non-obvious to modify Falkvall with other close prior art such as Jones et al., (“Jones”, US 2014/0263064), and Crnkovich et al., (“Crnkovich”, US 2013/0049974).  
As a result, the Examiner indicates that independent Claim 1 and its dependent Claims 2-17 would be allowable once the above issues such as objections and 112 rejections are addressed.
The Examiner also notes that withdrawn group, Claims 18-21, must be cancelled, or include every limitation in independent Claim 1 to be rejoined as this group is a process type invention group while Claims 1-17 are the apparatus type invention group.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.